Citation Nr: 1601444	
Decision Date: 01/13/16    Archive Date: 01/21/16

DOCKET NO.  08-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1963 to July 1970. 

This matter comes before the Board of Veterans' Appeals (Board) following a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied service connection for hypertension, secondary to service-connected diabetes mellitus, type II, and service connection for peripheral neuropathy of the left upper extremities, secondary to service-connected diabetes mellitus, type II.

In a November 2014 rating decision, the RO granted service connection for peripheral neuropathy of the left upper extremities, secondary to service-connected diabetes mellitus, type II.  To date it does not appear as though the Veteran has disagreed with any aspect of that decision.  The matter has accordingly been resolved.  See Grantham v Brown, 114 F. 3d 1156, 1158 (Fed Cir 1997).  

The Board most recently remanded the claim in July 2014 for an addendum medical opinion to the January 2011 VA examination.  The Veteran underwent a VA examination in September 2014, with an addendum in February 2015.  The RO issued a statement of the case in April 2015, in which it once again denied the claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned in June 2010.  A transcript of the proceeding has been associated with the claims file.

In the November 2010 decision, the Board noted that the issue of service connection for a right leg disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It was referred to the AOJ for appropriate action.  As the matter has not yet been considered, it is again referred.  In addition, in a May 2014 Written Brief Presentation, the Veteran's representative raised a claim for individual unemployability.  Therefore, the Board does not have jurisdiction over it, and it is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

In a December 2015 Written Brief Presentation, the Veteran's representative submitted several medical treatises from WebMD, the American Heart Association, and the U.S. National Library of Medicine, which show a positive correlation between diabetes and hypertension.  In light of the recently submitted medical evidence, the Board finds that a remand is necessary to obtain an addendum opinion discussing these medical treatises as they relate to this specific Veteran's claim for hypertension secondary to his service-connected diabetes mellitus, type II.

Specifically, the Board observes that these articles noted a high correlation between hypertension, diabetes, and heart disease.  Given this fact, any medical opinion regarding the issue of service connection for hypertension must address the Veteran's assertions as well as the implication of an etiological relationship.  The examiner must specifically address why the evidence of a positive correlation between hypertension and diabetes does not equate to a causal relationship as these facts apply to this Veteran.  The examiner must also discuss whether the positive correlation between diabetes and hypertension aggravated the Veteran's hypertension beyond the natural progression of the disease.  Any negative opinion must be explained in full in light of the medical treatises the Veteran submitted in December 2015.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his hypertension that is not already of record, to include any and all treatment since discharge from service.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file, and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2. Return the Veteran's claims file to the VA examiner who provided the September 2014 and February 2015 opinions for an addendum medical opinion.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  

The Veteran need not be scheduled for individual examination unless the examiner determines such examination is necessary to comply with the terms of this remand.  The examiner must review the claims file and should note that review in the report. 

The examiner should opine whether it is as likely as not (i.e. 50 percent or greater probability) that the Veteran's hypertension is due to or the result of, or aggravated by, his service-connected diabetes mellitus, type II.  

In addressing any of the above, the examiner should discuss the medical treatises evidence and any arguments submitted by the Veteran with regard to his claim.

If the examiner determines that no causal relationship exists between the Veteran's hypertension and his diabetes mellitus, type II, the examiner must provide a clear rationale as to why such a relationship does not exist with this specific Veteran.  A complete rationale must be given for all opinions and conclusions expressed.

3. Following any additional indicated development, review the claims file and readjudicate the Veteran's claim for service connection for hypertension, secondary to service-connected diabetes mellitus, type II.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






